UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMB]A

Michael K. Ciacci, )
)

Plaintiff, )

)

v. )

)

Superior Court of the )
District of Columbia et al., )
)

Defendants. )

)

MEMORANDUM OPINION

FILED

DEC 20 2013

Clerk, U.S. District and
bankruptcy Courts

Civil Action No. 13-1686 (UNA)

This matter is before the Court on review of plaintiff’s pro se complaint and application

to proceed in forma pauperis, following his compliance with the October 28, 2013, Order to

provide a copy of his prison trust fund account statement The application will be granted and

the case will be dismissed pursuant to 28 U.S.C. § 191 SA for failure to state a claim upon which

relief can be granted

ln the Complaint dated September 23, 2013, initiated from the District of Columbia Jail,

plaintiff seeks an order to compel, inter alz`a, the Superior Court of the District of Columbia and

Superior Court Judge Michael Ryan to provide him with "written notice of his trial judgment,

written notice of appeal procedures following September ]2, 2013 criminal convictions . . . and

written notice of future scheduled hearing and other court appearances . . . ." Compl. at l. The

Court does not have jurisdiction to compel the named defendants to perform such acts or to

appoint appellate counsel. See z'd. at 7. Furtherrnore, this action is moot insofar as the Superior

Court’s criminal docket shows that since the filing of this action, the requested judgment has

been entered and the plaintiffs appeal has been noticed. See District of Columbz`a v. Ciacci, No.

2011 CF2 012334 (D.C. Super. Ct.). A separate ord f d` accompanies this

    
 

Memorandum Opinion.

United states District Judge
Date: December , 2013